The opinion of the Court was delivered by
Lewis, J.
The defendant pleaded a discharge under the bankrupt law, and on the trial gave evidence of a discharge corresponding with that set forth in the plea. The plaintiff demurred to the evidence because the discharge was dated prior to the date of the judgment on which the present scire facias is founded, and the defendant joined in demurrer. It may have been right enough to overrule the plaintiff’s demurrer to the evidence, because the evidence was in exact accordance with the plea and tended to sustain it. But the plea itself was bad, because it set forth a discharge dated prior to the judgment. It was too late to make this defence. There is "also a demurrer to the plea. On the whole record the plaintiff in error is entitled to judgment.
Judgment reversed and judgment for the plaintiff in error, for the amount of the judgment of the 22d December, 1842, with intérest and costs.